DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “limitations of claim 16” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
None of the figures shows the “a maximum line width of the protruding portion of the metal wall on a cross-sectional surface is the same as a maximum line width of a portion of the metal wall disposed in the opening on the cross-sectional surface, claim 16. Please, revise.
As clearly shown in figures 3, 5A-5B, 6-7B, the width portion of the metal (i.e. figure 7B) within the opening (the opening of the passivation layer 114) is NOT the same as the width of the protrusion portion (the portion on top of the layer 114 and contact to the metal layer 150).  Please, revise or cancel the claim.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure
Claim Objections
Claims 15-20 are objected to because of the following informalities:
Regarding claims 15-17 each depended claim 9, line 2, the term of “the protruding portion” is lack of antecedence basis.  Please, change to - - a protruding portion - - for proper reading.
Regarding claim 18, line 2, please, change “first edge of printed circuit board” to - - first edge of the printed circuit board - - for proper reading.
Regarding claim 19, lines 15-16, the term of “the board” is lack of antecedence basis.  Please, change to - - the substrate - - for proper reading.
Regarding claim 20, line 1, it is unclear because “the component package of claim 20” depended on which claim.?  Please, revise.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffy (‘517) in view of Kimura (U.S. 2012/0320559) both references cited in the record.
As to claim 9, Coffy discloses a printed circuit board (30) as shown in figures 2-8, comprising:
a substrate (30) having a first surface (top surface) and a second surface (bottom surface), opposing the first surface;
a first wiring layer (36) disposed on the first surface of the substrate;
a second wiring layer (37) disposed on the surface of the substrate;
a first passivation layer (38) disposed on the first surface of the substrate and covering at least a portion of the first wiring layer (36);
a second passivation layer (39) disposed on the second surface of the substrate and covering at least a portion of the second wiring layer (37);
a metal wall (41) disposed on the passivation layer (36) and spatially partitioning at least two regions on a plane,
an encapsulant (55) disposed on the passivation layer and having a groove portion (53) exposing a portion of the metal wall; and
a metal layer (56 or 64) disposed on the encapsulant and extending to the metal wall,
wherein the first wiring layer (36) has a metal pad,
the first passivation layer (38) has an opening exposing a portion of the metal pad, the metal wall (41) is disposed on the metal pad (36), is disposed in the opening, and protrudes to a surface of the first passivation layer (38),
the first and second passivation layers (38, 39) have a plurality of first and second openings (the first opening for wired bond 49 connected to, and second opening where the solder ball 54 connected to) exposing at least portions of the first and second wiring layers (36, 37, see figure 4) respectively,
a plurality of first and second electrical connection metals (49, 54) are disposed on the plurality of first and second openings and are connected to the exposed first and second wiring layers (36, 37) respectively.
Coffy does not specifically disclose in a region where the metal wall is in contact with the metal layer, a line width of the metal wall is greater than a line width of the metal layer.
Kimura teaches the module (21) as shown in figure 1A comprising in a region where the metal wall (24a) is in contact with the metal layer, a line width of the metal wall is greater than a line width of the metal layer (9).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kimura employed in the package of Coffy in order to provide excellent support structure for groove portion of the shielding layer.
As to claim 10, Coffy as modified by Kimura discloses the metal pad (portion of the wiring 36) continuously extends on the first surface of the substrate (30).
As to claim 11, Coffy as modified by Kimura discloses the opening continuously exposes the portion of the metal pad on the plane, see figure 4.
As best understood to claim 15, Coffy as modified by Kimura discloses a maximum line width of [[the]] a protruding portion of the metal wall (41, figure 4) on a cross-sectional surface is greater than a maximum line width of a portion of the metal wall filling the opening on the cross-sectional surface.
As to claim 18, Coffy as modified by Kimura discloses the metal wall (41) in figure 3 extends continuously from a first edge of printed circuit board to a second edge of the printed circuit board.
As to claim 19, Coffy discloses a component package (60, figure 8), comprising:
a substrate (30);
a wiring layer (36) including a metal pad extending from a first edge of the substrate to a second edge of the substrate;
a passivation layer (38) disposed on the substrate (30), and having an opening extending from the first edge of the substrate to the second edge of the substrate to expose the metal pad (36);
a metal wall (41) includes a lower portion disposed in the opening of the passivation layer (38) and an upper portion protruding from the lower portion to the passivation layer (38), the metal wall (41) extending from the first edge of the substrate to the second edge of the substrate; and
a first electronic component (45-46) disposed on one side of the metal wall and a second electronic component (47) disposed on another side of the metal wall, and
an encapsulant (55) disposed on the passivation layer (38) and encapsulating the first and second electronic components (45-47), the encapsulant having a groove portion (53) exposing a portion of the metal wall (41), see figure 6; and
a metal layer (56 or 64) covering an external surface of the encapsulant (55) and extending to the metal wall (41),
wherein an inclined angle a side surface of the lower portion (of the metal wall 41 formed within the passivation layer 38) with respect to the plane is less than an inclined angle of a side surface of the upper portion (top portion of the metal wall 41) with respect to the plane (see figure 2).
Coffy does not specifically disclose the metal layer formed on a side surface of the [[board]] substrate.
Kimura teaches a module (21) as shown in figure 1A comprising a metal layer (9) formed on a side surface of a circuit board (22).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kimura employed in the package of Coffy in order to provide and EMI structure for the circuit board/package.
As best understood to claim 20 depended on claim 19, Coffy as modified by Kimura discloses the metal layer (56 or 64) covers an entire side surface of the board (30), and extending to the metal wall.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffy in view of Kitazaki et al. (‘851) cited in the record.
Regarding claim 16, Coffy discloses all of the limitations of claimed invention except for a maximum line width of the protruding portion of the metal wall on a cross-sectional surface is the same as a maximum line width of a portion of the metal wall disposed in the opening on the cross-sectional surface.
Kitazaki teaches a circuit module (100) as shown in figures 1-2 comprising a maximum line width of the protruding portion of the metal wall (52) on a cross-sectional surface is the same as a maximum line width of a portion of the metal wall disposed in the opening (the opening of element 6) on the cross-sectional surface.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kitazaki employed in the circuit board in order to provide easy and reduce time assembly the metal wall on the circuit board.

Claim(s) 1-8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffy in view of Kitazaki et al. (U.S. 2015/0043189).
As to claim 1, Coffy discloses a component package (60, figure 8), as shown in figures 2-8 comprising:
a printed circuit board (30);
a first electronic component (45-46) disposed in a first region on the printed circuit board (30);
a second electronic component (47) disposed in a second region on the printed circuit board; and
a metal wall (41) disposed on the printed circuit board (30) and spatially partitioning the first region and the second region on a plane,
wherein the metal wall includes a seed layer (41) directly connected to the printed circuit board (30) and a plating layer (56) extending from the seed layer,
the metal wall (41) includes a lower portion (the portion embedded into the element 38) embedded in the printed circuit board and an upper portion protruding from the lower portion, and
an inclined angle a side surface of the lower portion with respect to the plane is less than an inclined angle of a side surface of the upper portion with respect to the plane (see figure 2).
Coffy does not specifically disclose the metal wall includes a seed layer directly to the printed circuit board and a plating layer extending from the seed layer.
Kitazaki teaches a circuit module (100) as shown in figures 1-3 comprising the metal wall includes a seed layer (12, 13) directly to the printed circuit board (2) and a plating layer (52) extending from the seed layer.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kitazaki employed in the circuit board in order to provide bonding structure for the metal wall connected to the circuit board.
As to claim 2, Coffy as modified by Kitazaki discloses the metal wall (41) in figure 2 extends continuously on the plane.
As to claim 3, Coffy as modified by Kitazaki further comprising: an encapsulant (55) disposed on the printed circuit board (30) and covering at least a portion of each of the first and second electronic components (45-47), and the metal wall (41), wherein the encapsulant has a groove portion (53) exposing a portion of the metal wall.
As to claim 4, Coffy as modified by Kitazaki discloses the groove portion (53) continuously exposes a portion of the metal wall on a plane.
As to claim 5, Coffy as modified by Kitazaki further comprising: a metal layer (56 or 64) covering an external surface of the encapsulant (55) and a side surface of the printed circuit board (30), figure 8, and extending to an exposed surface of the metal wall and a wall surface of the groove portion.
As to claim 6, Coffy as modified by Kitazaki discloses each of the first and second electronic components includes at least one of one or more active components and one or more passive components (para-0040).
As to claim 7, Coffy as modified by Kitazaki discloses the first electronic component includes one or more active components and one or more passive components, and the second electronic component only includes one or more active components, para-0040.
As to claim 8, Coffy d as modified by Kitazaki iscloses the metal wall (41) extends continuously from a first edge of printed circuit board to a second edge of the printed circuit board.
Regarding claim 17, Coffy discloses all of the limitations of claimed invention except for a maximum line width of the protruding portion of the metal wall on a cross- sectional surface is less than a maximum line width of a portion of the metal wall disposed in the opening on the cross-sectional surface.
Kitazaki teaches a circuit module (100) as shown in figures 1-3 comprising a maximum line width of the protruding portion of the metal wall (52) on a cross-sectional surface is less than a maximum line width of a portion of the metal wall (12, 13) disposed in the opening on the cross-sectional surface (see figure 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kitazaki employed in the circuit board of Coffy in order to provide excellent locking and bonding structure for the metal wall connected to the circuit board.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffy in view of Kimura as applied to claims 9-11, 15, and 18 above, and further in view of Kitazaki.
As to claim 12, Coffy as modified by Kimura discloses all of the limitations of claimed invention except for the metal wall includes a first conductive layer continuously extending on an exposed surface of the metal pad, a wall surface of the opening, and a portion of a surface of the first passivation layer, and a second conductive layer continuously extending on the first conductive layer, continuously filling the opening, and having a portion continuously protruding to the first passivation layer.
Kitazaki teaches the circuit module (100) as shown in figures 1-3 comprising the metal wall includes a first conductive layer (12, 13) continuously extending on an exposed surface of the metal pad (11), a wall surface of the opening, and a portion of a surface of the first passivation layer (6), and a second conductive layer (52) continuously extending on the first conductive layer, continuously filling the opening, and having a portion continuously protruding to the first passivation layer (6).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kitazaki employed in the circuit board of Coffy and Kimura in order to provide excellent bonding structure for the metal wall connected to the circuit board.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive. Applicant argues:
For the drawing:
Figure 7B shows all the limitations of claim 16.
After carefully review, examiner respective disagrees.  Figure 7B, as in the Remark, does not show the width of the protruding portion of the metal mall is the same of the width of the portion of the metal wall disposed in the opening (the opening of the passivation layer) of the circuit board.  Please, revise the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848